Exhibit 10.2

 

TERMINATION AGREEMENT

 

This Termination Agreement (the “Termination Agreement”) is entered into as of
December 29, 2015 (“Termination Date”), between CellSeed Inc., having its place
of business at Katsura Bldg. 4F, 61, Haramachi 3-chome, Shinjuku-ku, Tokyo
162-0053 (“CELLSEED”) and Emmaus Medical, Inc., having its place of business at
21250 Hawthorne Blvd., Suite 800, Torrance, CA 90503 (“EMMAUS”).  CELLSEED and
EMMAUS are hereinafter collectively referred to as the “Parties,” and
respectively as the “Party.”

 

WITNESSETH:

 

WHEREAS, the Parties entered into the Joint Research and Development Agreement
(the “Master Agreement”) on April 8, 2011 for research and development of the
cell sheet engineering regenerative medicine products;

 

WHEREAS, the Parties entered into an Individual Agreement (the “Individual
Agreement”) on April 8, 2011 pursuant to the Master Agreement, for research and
development, and commercialization of CAOMECS in the United States;

 

WHEREAS, the Parties entered into an Addendum to Joint Research and Development
Agreement (the “Addendum”) on August 25, 2011, in order to clarify the
construction of some provisions of the Master Agreement; and,

 

WHEREAS, the Parties desire to terminate the Master Agreement, the Individual
Agreement and the Addendum (collectively the “Agreements”) as more particularly
set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
undertakings set forth herein, and intending to be legally bound hereby,
CELLSEED and EMMAUS do hereby agree and acknowledge as follows:

 

1.                                              All capitalized terms used
herein that are not otherwise defined herein shall have the respective meanings
ascribed to them in the Agreements.

 

2.                                              The Parties hereby terminate the
Agreements as of the Termination Date by

 

1

--------------------------------------------------------------------------------


 

mutual agreement.

 

3.                                              The Parties hereby acknowledge
that,

 

(a)                                         EMMAUS has fully paid the aggregate
amount of One Hundred and Twelve Million and Five Hundred Thousand Yen
(JPY112,500,000) (USD1,500,000 at the exchange rate of USD1 to JPY75.00) (the
“Fund”) for consideration for the delivery of the PACKAGE pursuant to
Article 3.1 of the Individual Agreement;

 

(b)                                         EMMAUS shall not request CELLSEED to
provide any further information pursuant to the Agreements.  Any future delivery
of information related to CAOMECS will be covered under a separate agreement;
and,

 

(c)                                          in no circumstances shall CELLSEED
be required to refund the Fund to EMMAUS.

 

4.                                              To the extent not inconsistent
with this Termination Agreement and except as specifically set forth as survival
provisions in Article 14.3 of the Master Agreement and Article 11.4 of the
Individual Agreement, neither CELLSEED nor EMMAUS shall have any further rights
or obligations under the Agreements.

 

5.                                              Each Party hereby releases and
forever discharges the other party, its shareholders, subsidiaries, AFFILIATEs,
officers, directors, employees, attorneys, agents, representatives and assigns,
past, present or future, from any and all claims, losses, obligations, suits,
liens, contracts, agreements, promises, demands, debts, liabilities, costs,
expenses, and damages including attorneys’ fees, and causes of action of any
kind whatsoever, known or unknown, suspected or unsuspected, fixed or
contingent, which each party ever had, now has or hereafter may have, related to
or arising out of any provisions of the Agreements not restated in this
Termination Agreement which each Party has or may have under the Agreements as
of the Termination Date.

 

6.                                              This Termination Agreement and
each of the terms hereof shall be kept confidential, and each Party agrees not
to disclose to any third party any of the terms hereof except to its accountants
or attorneys or as may be required by

 

2

--------------------------------------------------------------------------------


 

laws or regulations.

 

7.                                              This Termination Agreement shall
be governed by and construed in accordance with the laws of the State of New
York, exclusive of the choice of law rules thereof.

 

IN WITNESS WHEREOF, the Parties have caused this Termination Agreement, through
their duly appointed and authorized representatives, to be executed in duplicate
as of the date executed by both Parties.

 

CellSeed Inc.

 

Emmaus Medical, Inc.

 

 

 

 Signed

/s/ Setsuko Hashimoto

 

 Signed

_/s/ Yutaka Niihara

 Name Setsuko Hashimoto

 

 Name Yutaka Niihara

 Title President and CEO

 

 Title Chairman and CEO

 Date

December 29, 2015

 

 Date

December 29, 2015

 

3

--------------------------------------------------------------------------------